Exhibit 10.31

 

OLD MILL CORPORATE CENTER
SECOND AMENDMENT TO THE LEASE AGREEMENT

 

THIS AGREEMENT MADE and entered into this 31st day of March 2003, by and between
Holladay Building, East L.L.C. (“Lessor”) and Overstock.com DE (“Lessee”).

 

RECITALS:

 

A.                Lessor and Lessee previously entered into a Lease Agreement
dated January 23, 2002, for the premises located at 6322 South 3000 East, Salt
Lake City, Utah, Suite 100, consisting of approximately 19,444 rentable square
feet (“the Lease”).

 

B.                  Subsequently, Lessor and Lessee entered into a First
Amendment to the Lease Agreement dated September 1, 2002 pursuant to which
Lessee expanded the Premises to include Suite 110, consisting of approximately
1,919 rentable square feet.

 

C.                  Lessee desires to expand the Premises to include Suite 300,
which consists of approximately 8,832 rentable square feet (including 251 rsf of
the building kitchen/dining area) and 7,272 useable square feet (the “New
Space”).

 

D.                 Document Control System, Inc. (“DCS”) currently occupies the
New Space.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                    Expansion.  Commencing on (a) July 1, 2003 or (b) the
relocation of DCS into Old Mill Corporate Center II (the “Commencement Date”),
Lessee shall expand its Premises to include the New Space.

 

2.                    Term.  The term for the New Space shall commence on the
Commencement Date and shall terminate with the Lease on the 31st day of January,
2007

 

3                       Base Rent.  Beginning with the Commencement Date, Lessee
shall pay Lessor $12,880.00 per month for the New Space.  Should the
Commencement Date occur on any date other than the first day of the month, rent
for such partial month shall be prorated.

 

4.                    Annual Base Rent Escalation.  Base rent shall escalate by
three percent (3%) annually.

 

5.                    Operating Expenses.  Lessee shall pay as additional rent
its proportionate share of Building operating expenses on a monthly basis, which
Lessor estimates to be $5.75 per rentable square foot ($4,232.00 per month), and
reconciled annually.

 

6.                    Tenant Improvements.  Lessor will deliver the New Space to
Lessee “as-is” without tenant improvements.  Lessee shall be responsible for
re-keying the New Space (which shall be re-keyed to the building master system),
and all other costs associated with the New Space.  Lessee shall obtain Lessor’s
written consent prior to the commencement of any work within the New Space.

 

7.                    Future Expansion Space.  Lessor hereby grants to Lessee an
option to expand into the patio space on the third floor consisting of
approximately 977 rsf.  Should Lessee desire to expand into the patio space,
Lessee shall notify Lessor in writing.  If Lessee exercises its option to expand
into the patio space, the Base Rent for the patio space will be the same as the
Base Rent for Suite 300 calculated on the basis of rentable square feet at the
time Lessee exercises its option, subject to escalations as provided above. 
Within ten (10) days after receiving the notice form Lessee, Lessor shall
confirm to Lessee in writing of the Base Rent for the patio space and when
Lessee will be able to occupy the patio space.  If the terms are acceptable to
Lessee, Lessee shall notify Lessor in writing within ten (10) days after
receiving Lessor’s written notice.  Lessor shall then commence build-out of the
patio space.  Lessor’s build-out will include finished acoustical drop ceilings,
adequate light fixtures, HVAC, carpet (not to exceed $19.00 per yard installed),
and finished and painted walls around the interior perimeter of the space. 
Lessor shall contract with and be responsible for the cost of architectural,
engineering and other fees necessary to build-out the patio space.  If Lessee
desires partitions or other improvements within the patio space, Lessee shall
bear the cost thereof.  Lessee shall not construct any improvements in the patio
space without first obtaining Lessor’s written consent prior to the commencement
of any construction work.

 

--------------------------------------------------------------------------------


 

8.                    Relocation of DCS.  DCS will relocate its premises into
Old Mill Corporate Center II to facilitate Lessee’s expansion.  Lessee will pay
Lessor $122,996.00 towards DCS’s relocation expenses (“relocation fees”). 
Lessee will have the option to pay Lessor said relocation fees on a monthly
basis over the term of the lease at zero percent (0%) interest.  Notwithstanding
the foregoing, in the event the Lease is terminated early for any reason, the
unpaid balance of the relocation fees shall become and payable immediately.

 

9.                    Contingency.  This Second Amendment shall be subject to
the acceptance and signature of a new Lease with DCS.  If Old Mill Corporate
Center Il, LLC and DCS fail to enter into a new lease within 14 days after the
date hereof, this Second Amendment shall become null and void.

 

10.              Real Estate Commission.  Lessor and Lessee warrant and
represent that they have had no dealings with any outside real estate broker or
agent, and know of no one who is entitled to a commission with respect to this
Second Amendment.

 

11.              Provisions of Lease.  During the term of the Lease, all term
and conditions of the Lease shall apply except as modified by this Second
Amendment to Lease.

 

IN WITNESS WHEREOF, the parties have executed this Second Amendment to Lease
Agreement as of the day and year first above written.

 

 

LESSOR:

LESSEE:

 

 

 

 

HOLLADAY BUILDING EAST L.L.C.

OVERSTOCK.COM DE

 

 

 

 

By and through its Manager Holladay Building
East Management Corporation

 

 

 

 

 

 

 

 

By:

 /s/ Jeff Peck

 

By:

 /s/ James M. Hyde

 

 

 

  Jeff Peck

 

 

  James M. Hyde

 

 

Its:

Vice President

 

 

Its:

Chief Operating Officer

 

 

 

--------------------------------------------------------------------------------